Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 27, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
The Board found that claimant left his employment as a doorkeeper because he wanted a position in a building with a smaller lobby. It concluded that claimant left his job for personal and noncompelling reasons and that he was therefore disqualified from receiving unemployment insurance benefits. Insofar as the Board’s decision is supported by substantial evidence, it must be upheld. Claimant’s contentions to the contrary raise questions of fact and credibility which were for the Board to resolve.
Mercure, J. P., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.